DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-7 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yazaki et al. US Patent 6,768,410 in view of Murakami US 2019/0244741.
As per claims 1-2, 4-5, and 7, Yazaki et al. discloses in Figs. 5-6 a multilayer balun (e.g. balun transformer 51) comprising:
as per claim 1, an unbalanced port (e.g. unbalanced terminal 41); a first balanced port (e.g. balanced terminal 42a); a second balanced port (e.g. balanced terminal 42b); a first line (e.g. line element 24) connected to the unbalanced port; a second line (e.g. line element 27) connected in series to the first line; a third line (e.g. line element 25) connected to the first balanced port and electromagnetically coupled to the first line (Line elements 24 and 25 are electromagnetically coupled together.); a fourth line (e.g. line element 28) connected to the second balanced port and electromagnetically coupled to the second line (Line elements 27 and 28 are electromagnetically coupled together.); and a stack (e.g. sheets 22a-22j) for integrating the unbalanced port, the first and second balanced ports, and the first to fourth lines, wherein the stack includes a plurality of dielectric layers (e.g. dielectric sheets 22a-22j) and a plurality of conductor layers (e.g. respective conductors disposed on the sheets) stacked on each other, the plurality of conductor layers include a plurality of line-forming conductor layers (e.g. line elements 24-25 and 27-28) and at least one ground conductor layer (e.g. shield electrode 32) connected to a ground, the plurality of line-forming conductor layers include a plurality of first conductor layers forming the first and third lines (e.g. line elements 24 and 25) and a plurality of second conductor layers forming the second and fourth lines (e.g. line elements 27 and 28), and include a plurality of conductor layer pairs each including two conductor layers adjoining in a stacking direction of the plurality of dielectric layers and the plurality of conductor layers, the two conductor layers being electromagnetically coupled to each other (e.g. first pair including line elements 24 and 25 and second pair including line elements 27 and 28; The elements 24 and 25 are adjoined via layer 22c in a vertical stacking direction and are electromagnetically coupled together. The elements 27 and 28 are adjoined via layer 22g in the vertical stacking direction and are electromagnetically coupled together.), the plurality of first conductor layers are located in a first region in the stack (e.g. upper region between layers 22b and 22d), the plurality of second conductor layers are located in a second region in the stack (e.g. lower region between layers 22f and 22h), the second region being located at a position different from the first region in the stacking direction, the at least one ground conductor layer is located at a position different from the first and second regions in the stacking direction (The shield electrode 32 is disposed at the bottom of the “stack” as shown in Fig. 5 which is different than where the “first and second regions” are disposed.) and closer to the second region than to the first region (The electrode 32 is disposed closer to the “second region” than the “first region”.);
as per claim 4, the stack includes a top surface (e.g. bottom surface of layer 22j) and a bottom surface (e.g. top surface of layer 22a) located at opposite ends in the stacking direction; and the second region is located closer to the top surface of the stack than the first region is (The defined “second region” that is the region between layers 22f and 22h is located closer to the bottom surface of layer 22j than the defined “first region” is.);
as per claim 5, wherein the at least one ground conductor layer is located between the second region and the top surface of the stack (The shield electrode 32 is located between the defined “second region” that is the region between layers 22f and 22h and the bottom surface of layer 22j.); and
as per claim 7, a second path connecting the first balanced port and the third line (e.g. path that connects terminal 42a and a right end of line element 25); and a second capacitor (e.g. capacitor C) provided between the second path and the ground (The capacitor C is connected between the defined “second path” and ground G2.), wherein the plurality of conductor layers further include a second capacitor-forming conductor layer (e.g. shield capacitor pattern 30) forming the second capacitor (Capacitor pattern forms at least a part of capacitor C along with capacitor pattern 33.).
However, Yazaki et al. does not disclose the plurality of second conductor layers include at least one conductor layer pair where a distance between the two conductor layers is smallest among the plurality of conductor layer pairs.
Murakami exemplarily discloses a multilayer circuit in Figs. 1-4 comprising multiple adjacent coil pairs stacked on top of another, where a distance between a coil pair constituting coils 503 and 504 is smallest than distances between coils within the other coil pairs therein (Paragraph 44 of Murakami). Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have designed any one of the conductor pairs of Yazaki et al., such as for example the pair including elements 27 and 28 of Yazaki et al., to have had the 
As an obvious consequence of the modification, the combination would have necessarily included: as per claim 1, the plurality of second conductor layers include at least one conductor layer pair where a distance between the two conductor layers is smallest among the plurality of conductor layer pairs; and as per claim 2, wherein the plurality of first conductor layers include at least one conductor pair where the distance between the two conductor layers is largest among the plurality of conductor layer pairs (In the resultant circuit, there are only two conductor layer pairs, thus the “first pair” including line elements 24 and 25 of Yazaki et al. necessarily have the largest spacing distance there-between since the “second pair” has a smaller spacing there-between than “the first pair”.).
Allowable Subject Matter
Claims 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RAKESH B PATEL/Primary Examiner, Art Unit 2843